Citation Nr: 1308851	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  05-22 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic gastrointestinal disorder, claimed as gastroesophageal reflux disease (GERD), to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a chronic disability manifested by bilateral hip pain, to include as due to an undiagnosed illness.

3.  Entitlement to an initial compensable evaluation and an effective date prior to July 31, 2003, for an award of service connection for chronic obstructive pulmonary disease (COPD) with bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to August 1979 and from November 1990 to September 1991 (including deployment to Southwest Asia from January 1991 to August 1991 in support of Operations Desert Shield and Desert Storm).  Her military service also includes periods of reserve component service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claims of entitlement to service connection for a chronic disability manifested by bilateral hip pain (to include as due to an undiagnosed illness) and her application to reopen a previously denied claim of entitlement to service connection for a chronic gastrointestinal disorder, claimed as GERD.  

In February 2010, the Veteran and her representative appeared at the RO to present evidence and oral testimony and arguments in support of her appeal before the undersigned traveling Acting Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.

In a May 2010 decision, the Board, inter alia, determined that new and material evidence was submitted with respect to the Veteran's claim for VA compensation for a chronic gastrointestinal disorder (claimed as GERD).  The Board reopened this claim and remanded it to the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development.  The Board also remanded the issue of service connection for a chronic disability manifested by bilateral hip pain to the AMC for additional evidentiary development.  Following this development, the claims of entitlement to service connection for chronic gastrointestinal disorder (claimed as GERD) and a chronic disability manifested by bilateral hip pain (to include as due to an undiagnosed illness) were adjudicated on the merits, de novo, and denied in an April 2012 rating decision/supplemental statement of the case.  

For the reasons that will be discussed further in the REMAND portion of this decision, the issues of entitlement to an initial compensable evaluation and an effective date prior to July 31, 2003, for an award of service connection for COPD with bronchitis are REMANDED to the RO via the AMC, in Washington, D.C.  The Veteran and her representative will be notified by VA if any further action is required on their part.


FINDINGS OF FACT

1.  The Veteran's active service included a period of service in Southwest Asia during the Persian Gulf War.

2.  The Veteran has a definitive clinical diagnosis of GERD.

3.  A chronic gastrointestinal disorder, to include GERD, did not have its onset in active military service.

4.  Since her return from service in Southwest Asia, the Veteran developed chronic bilateral hip pain, including arthralgia of the hips, that was present for many years and remains so up to the present time, which has not been etiologically related to any established diagnosed illness.


CONCLUSIONS OF LAW

1.  A chronic gastrointestinal disorder, to include GERD or as due to an undiagnosed illness, was not incurred, nor is one presumed to have been incurred in active duty.  38 U.S.C.A. §§ 1111, 1112, 1113, 1117, 1131, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304(b), 3.307, 3.309, 3.317 (2012).   

2.  A chronic disability manifested by bilateral hip arthralgia due to an undiagnosed illness was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection may be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; see Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  In addition, certain chronic diseases, including ulcers (peptic or duodenal) and arthritis, are presumed to have been incurred in or aggravated by service if they had each become individually manifest to a degree of 10 percent or more within one year of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  A Veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  

Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007)

Lay evidence presented by a Veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a) (2012).  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  

Secondary service connection may also be granted for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Secondary service connection may be warranted where there is additional disability of a non-service-connected condition due to aggravation by an established service-connected disorder.  When aggravation of a non-service-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The Board notes that the Veteran has established service connection for COPD with bronchitis (rated noncompensably disabling), median nerve disruption of the right hand with arthritis (rated 30 percent disabling), and degenerative joint disease of the right wrist with right hypothernar atrophy (rated 10 percent disabling). 

Also, service connection may be presumed for chronic disability due to undiagnosed illness of a veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War when there are objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  The illness must become manifest during either active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4, not later than December 31, 2016.  By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; see 71 Fed. Reg. 75,669 (Dec. 18, 2006).  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98 (Aug. 3, 1998) (cited at 63 Fed. Reg. 56,703 (1998)).

For purposes of this Persian Gulf War illness presumption, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i).  For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  For purposes of this section, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); see also 38 C.F.R. § 3.102.

(a.)  Entitlement to service connection for GERD, to include as due to an undiagnosed illness.

In accordance applicable laws and regulations, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining these notice requirements).  

The current claim for service connection for a chronic gastrointestinal disorder, claimed as GERD (to include as due to an undiagnosed illness) stems from the Veteran's application to reopen her previously denied claim in this regard, which was filed in July 2003.  A notice letter was sent to the Veteran in December 2004, which addressed the above elements regarding service connection, as well as the requirement that the claimant be given notice of the elements of new and material evidence and the reasons for the prior final denial of VA compensation for a chronic gastrointestinal disorder, as prescribed in Kent v. Nicholson, 20 Vet. App. 1 (2006).  A subsequent letter dated in March 2006 also informed the Veteran of how VA calculates degree of disability and assigns an effective date for a disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  During the course of the appeal, the Board found that new and material evidence was submitted and reopened the gastrointestinal disorder claim for a de novo review on the merits.  (See Board decision dated May 2010.)  To the extent that there was a timing of notice error as a fully compliant notice was not provided prior to the August 2004 rating decision that performed the initial adjudication of the gastrointestinal disorder claim, this defect was cured by subsequent re-adjudications by the agency of original jurisdiction of the gastrointestinal disorder claim, most recently in an April 2012 rating decision/supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

VA also has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the claimant in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (setting forth Secretary's various duties to claimants).

VA informed the claimant of its duty to assist in obtaining records and supportive evidence.  The claimant's service treatment records and relevant private, Social Security Administration (SSA), and VA medical records for the period from 1992 to 2012 have been obtained and associated with the claims file.  A review by the Board of the Veteran's claims file and the Virtual VA electronic medical records database shows that there are no outstanding pertinent medical records that are not otherwise accessible for review and consideration, either directly in the claims file or electronically through Virtual VA.

Pursuant to the reopened claim on appeal, VA provided the Veteran with a VA examination in November 2010.  A subsequent VA addendum opinion was also obtained in September 2011 to supplement the November 2010 examination report.  These collectively provided a nexus opinion addressing the gastrointestinal claim at issue.  The physician who conducted the aforementioned clinical actions had the opportunity to review the Veteran's claims file in conjunction with his September 2011 addendum opinion and his nexus opinions addressing the relationship between the Veteran's military service and the claimed gastrointestinal disability at issue are supported by an objective rationale based on the review of the Veteran's pertinent clinical history.  Thus, the Board finds no defect in the aforementioned examination report, the addendum statement, and the nexus opinions provided therefrom, and they are collectively deemed to be adequate for purposes of adjudicating the VA compensation claim decided herein. 

In view of the evidentiary development undertaken, the completeness of VA records accessible for review both on Virtual VA and within the claims file itself, and the adequacy of the November 2010 and September 2011 VA examiner's opinions (which were ordered on remand by the Board in May 2010), the Board concludes that the RO/AMC has substantially complied with its May 2010 remand instructions and that an additional remand for corrective action is unnecessary.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Based on the foregoing, the Board finds that VA fulfilled its duties to notify and to assist the claimant in the evidentiary development of her gastrointestinal claim decided herein, and thus no additional assistance or notification is required.  The claimant has suffered no prejudice that would warrant a remand, and her procedural rights have not been abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. 49.

As relevant, the Veteran's service medical records show normal clinical findings with regard to her gastrointestinal system with no reported history of stomach or digestive problems for her first period of active duty from July 1979 to August 1979 and on examination associated with her activation for deployment to Southwest Asia.  Her personnel records reflect that she served in Southwest Asia from January 1991 to August 1991.  While in Southwest Asia, an August 1991 service treatment report shows that she complained of diarrhea and stomach problems.  Separation examination in May 1991 shows that she reported a history of stomach and intestinal problems but that her gastrointestinal system was normal on clinical assessment.  On a concurrent Southwest Asia Demobilization/Redeployment medical questionnaire dated in May 1991, she reported that at that time she had no "stomach or belly pain, nausea, diarrhea, or bloody bowel movements."  

Post-service medical records show that an April 1992 VA general medical examination revealed that the Veteran was well developed and well nourished, that she had a normal digestive system on examination, and that she presented with no complaints pertaining to any gastrointestinal symptoms.  A pulmonary treatment note dated in March 1998 shows that she was given a provisional diagnosis of chronic cough of unknown etiology.  The treatment note also shows that the Veteran displayed "no GERD symptoms" at the time.

Medical records reflect that the Veteran was first diagnosed with GERD in May 1999, following an upper gastrointestinal series in response to complaints of persistent epigastric symptoms.  The series revealed significant GERD without esophageal ulceration or hiatal hernia and a tiny asymptomatic duodenal diverticulum, but no other significant gastric abnormalities.  Clinical opinions from 1999 to 2000 attributed the Veteran's GERD as being the cause of her chronic cough.  (The cough has since been attributed to her service-connected COPD with bronchitis.)  In January 2000, she underwent laparoscopic surgery for a Toupet fundoplication to reduce her GERD symptoms.  The medical records from 2000 to 2012 indicate that she continues to experience symptoms relating to chronic GERD. 

The Veteran states in her written statements in support of her claim and her hearing testimony before the Board in February 2010, essentially, that she had onset of her current gastrointestinal symptoms beginning in service during her deployment to Saudi Arabia, manifested by stomach aches and diarrhea, with continuity of symptomatology from then to the present time.  She asserts that she should be awarded service connection for her current diagnosis of GERD.  

In correspondence dated March 2009 and August 2010, the Veteran's private physician, George F. Stephenson, M.D., stated that the Veteran had been his patient since approximately 2004, and that it was his opinion that her GERD had its onset in service based on his review of her service treatment records, showing that "[s]he. . . began a gastrointestinal problem while in Saudi Arabia that she did not have before going there," as her May 1991 medical history report shows she had "stomach, intestinal trouble" and a hospital discharge summary dated in 2000 reflected a "history of gastro esophageal reflux disease for eight years (making it starting about the time of the first Gulf War)."  

To address the question regarding the relationship between the Veteran's GERD and her period of active military service, she was provided a VA examination in November 2010.  The report of this examination shows that the examiner noted the record of stomach and diarrhea complaints in service in May 1991 and post-service treatment for hiatal hernia (GERD).  The examiner determined that the date of onset of the Veteran's hiatal hernia was in 1996, treated with fundoplication surgery in 2000 without good results, and becoming progressively worse over time.  In his addendum opinion dated September 2011, the examining physician reported that he had reviewed the Veteran's claims file and pertinent medical history and, based on his review, he expressed the following opinion:

GERD causes are not clearly known.  However, it is associated with obesity, pregnancy, smoking, [Zollinger-Ellison] syndrome, Scleroderma, hypercalcemia.  It is not associated with Gulf war syndrome.  In my opinion it is less than likely that GERD was caused by her military service.  Chronic cough is considered [to be an] atypical symptom for GERD.  I believe chronic cough is less than likely secondary to GERD.  

The Board has considered the totality of the record and finds that the weight of the evidence is against the Veteran's claim of entitlement to VA compensation for a chronic gastrointestinal disorder, claimed as GERD, to include as due to an undiagnosed illness.  First, because her chronic gastrointestinal disorder has been objectively diagnosed as GERD, which is a known diagnosable syndrome.  Her gastrointestinal symptoms are medically explainable and attributed to a hiatal hernia.  Furthermore, the September 2011 VA examiner found that GERD is not a syndrome that has been associated with Gulf War illness.  The Veteran therefore does not met the criteria under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 for an undiagnosed illness.

Although the Veteran's service medical records indicate that she had some gastrointestinal symptoms and diarrhea during active duty in 1991, no diagnosis of a chronic gastrointestinal disorder was presented during this period of service and, in fact, she stated in May 1991 that notwithstanding her reported history of diarrhea and gastrointestinal symptoms in service, she was gastrointestinally asymptomatic at the time.  Although the Veteran is competent to report the time of onset her perceived gastrointestinal symptoms (see Buchanan, 451 F.3d at 1337; Jandreau, 492 F.3d at 1377), the Board finds that her testimony as to continuity of such symptoms since service is not credible for purposes of demonstrating chronicity and a nexus with active duty as it is contradicted by the contemporaneous documented evidence, particularly the post-service medical records showing that her digestive system was clinically normal and asymptomatic in 1992.  

The Veteran's earliest confirmed clinical diagnosis of a chronic gastrointestinal disorder was her diagnosis of GERD in May 1999, which was several years after her separation from active duty.  The Board notes that no ulcers were revealed on upper gastrointestinal series conducted in May 1999, nor at any time within one year immediately following her separation from active duty in September 1991, such that any applicable presumptions under 38 C.F.R. §§ 3.307, 3.309 would apply.

The Board has considered the March 2009 and August 2010 opinions of the Veteran's treating physician, Dr. Stephenson, who found that the Veteran's current GERD had its onset in service, based on the service medical records showing that in May 1991 she reported a history of stomach pain and diarrhea, and a 2000 hospital discharge summary reflecting a "history of gastro esophageal reflux disease for eight years (making it starting about the time of the first Gulf War)."  The Board observes that Dr. Stephenson's opinion is not supported by any clinical rationale to explain why he believes that the diarrhea and stomach symptoms reported by the Veteran in service in May 1991 are related to her current GERD diagnosis or why, notwithstanding that her gastrointestinal system was medically documented to be both asymptomatic and normal on examination in 1992, he believes that the 2000 hospital discharge summary presenting a "history of gastro esophageal reflux disease for eight years" establishes onset of such symptoms in 1992.  Even conceding that the Veteran had GERD symptoms as early as 1992, as she was discharged from active duty in September 1991, this still places onset of GERD outside of this period of service.  Therefore, the Board finds that Dr. Stephenson's opinions are outweighed by the VA physician's opinions of November 2010 and September 2011, who considered the May 1991 notation of the Veteran's stomach symptoms and diarrhea in service and then determined that the onset of the Veteran's GERD was in 1996, well outside of her period of active duty, and that it was unrelated to her period of active duty in 1991.  It was noted that the Veteran's pertinent medical history were reviewed and that the clinical causes of GERD are not clearly known to current medical science.  

Having determined that the Veteran's alleged clinical history regarding onset and continuity of gastrointestinal symptoms since service is not credible, to the extent that she asserts that her GERD is related to service, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of internal medicine.  See Jandreau, 492 F.3d at 1377 n.4 (Lay persons are not competent to diagnose GERD as these are not manifested by external but rather internal signs - such as the presence of a hiatal hernia - that are visible only through medical imaging technology and requiring expertise in radiographic analysis to diagnose).  The Veteran's statements in this regard are, thus, entitled to no probative weight.

In view of the foregoing discussion, the Board concludes that an award of VA compensation is not warranted for GERD.  The clinical evidence establishes that this gastrointestinal disability did not originate in service and is not otherwise related to service.  Her claim of entitlement to service connection for GERD or any other chronic gastrointestinal disorder, to include as due to an undiagnosed illness, must therefore be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of the claim, the benefit-of-the-doubt doctrine does not apply.  

(b.)  Entitlement to service connection for a chronic disability manifested by right and left hip pain, to include as due to an undiagnosed illness.

As will be further discussed below, the Veteran's claim of entitlement to service connection for a chronic disability manifested by right and left hip pain, to include as due to an undiagnosed illness, is being granted in full.  Therefore, the Board finds that any error related to VA's duties to notify and assist with regard to this claim is rendered moot by this fully favorable decision.  

The Veteran contends that she has a chronic disability manifested by persistent bilateral hip pain for many years since her Persian Gulf War service and that her hip condition is related to that period of service.  As previously stated, the Veteran has qualifying active service in Southwest Asia in 1991, where she was deployed in support of Operations Desert Shield and Desert Storm.  Her service medical records from her periods of active duty are completely negative for any complaints of right or left hip pain or treatment for an injury or musculoskeletal disease of either hip.  She was discharged from active duty in September 1991.  Post-service medical records include a private bone density study conducted in January 1991, which revealed findings indicating that her left femoral hip was "in the osteoporotic range."  However, she did not report any complaints of hip symptoms in 1991 and medical records dated in April 1992 also show no complaints of any symptoms relating to either hip. 

In July 2003, the Veteran filed her current claim for service connection for a bilateral hip disability.  The medical records reflect recurrent complaints of bilateral hip arthralgia since 1995, with clinical records indicating that the arthralgia also accompanied bouts of persistent coughing associated with her service-connected COPD.  Medical investigation by VA of her bilateral hip arthralgia in January 2012 was unable to detect any definitive musculoskeletal pathology to explain the cause of the pain, as X-ray studies of both hips revealed normal findings and no arthritis.  While osteoporosis as a clinical condition regarding her bone density was noted, no actual  disabling orthopedic condition was revealed on examination and the report did not otherwise present a medically attributed cause of her hip arthralgia.  The Board notes that no complaints of hip pain were presented that were concurrent with the osteoporotic findings noted on bone density testing in 1991, and chronic hip pain as a disability was not claimed until several years later, in 1995.  Objective medical tests in 2012 also revealed no anemia, leukocytosis, or evidence of chronic inflammatory disease, and the bilateral hip arthralgia is not clinically linked to osteoporosis.  

The January 2012 VA physician reviewed all the pertinent medical evidence contained in the Veteran's claims folder and determined that hip X-ray studies were negative and that she did not have hip pathology or objective evidence of a chronic pathology, including any constitutional symptoms or arthritis that would explain her bilateral hip pain.  Her bilateral hip arthralgia was characterized as being manifested by pain and stiffness with slight limitation of range of motion but without incapacitating episodes.  The examiner commented that the Veteran's chronic cough (from her service-connected COPD) and her nonservice-connected anxiety disorder "can contribute to bilateral hip arthralgia."  However, because the examiner was unable to find any hip joint pathology to explain the Veteran's subjective bilateral hip arthralgia, he opined that it could not be caused or aggravated by military service.

Upon review of the language of the January 2012 VA opinion, the Board notes that the examiner did not express any finding as to undiagnosed illness.  Therefore, his opinion that the Veteran's bilateral hip arthralgia could not be caused or aggravated by her military service neither addresses nor rules out the theory that her bilateral hip arthralgia is a manifestation of an undiagnosed illness.  The Board has reviewed the entire record and now makes the factual determination that the clinical findings presented in the 2012 opinion as well as the opinion itself, when considered in the context of all the pertinent evidence of record, is sufficient to establish that the Veteran presently has an undiagnosed illness manifested by bilateral hip arthralgia that has been a persistent and chronic symptomatic condition since 1995.  It is also at least 10 percent disabling on application of the analogous Diagnostic Code 5003 for rating arthritis of a major joint as being at least 10 percent compensable based on limitation of motion due to pain, despite that the actual range of motion does not meet the criteria for a compensable evaluation under the appropriate Diagnostic Codes for rating hip disabilities.  It is furthermore unattributable to any established medical diagnosis.  In this regard, the Board notes the 2012 VA examiner's opinion that the Veteran's coughing due to her service-connected COPD and also her nonservice-connected anxiety "can contribute" to her hip arthralgia symptoms.  However, the Board interprets this as meaning that while there may be a contributory relationship, there is no actual causal relationship between the cough and anxiety with the bilateral hip arthralgia.  Furthermore, the clinician's use of the verb "can" in his opinion implied that it is merely possible that the Veteran's chronic cough and psychiatric disability added to her bilateral hip arthralgia, but not that there is a definitive etiological link between the arthralgia and the COPD and anxiety.  In any case, the regulation has expressly provided that a chronic multisymptom illnesses of partially understood etiology and pathophysiology (emphasis added) will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  

In summary, the evidence demonstrates the presence of a clinically detectable sign of a chronic disability characterized by bilateral hip arthralgia that cannot be attributed to any known diagnosis that is manifested to a degree of at least a 10 percent under Part 4 of the rating schedule.  In view of the foregoing discussion, and resolving any doubt and ambiguity in the Veteran's favor, the Board concludes that the Veteran's bilateral hip arthralgia meets the definition of a qualifying "chronic" disability due to undiagnosed illness, as contemplated in 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Service connection for a chronic disability manifested by bilateral hip arthralgia resulting from an undiagnosed illness is, therefore, granted. 


ORDER

Service connection for a chronic gastrointestinal disorder, claimed as GERD, to include as due to an undiagnosed illness is denied.

Service connection for a chronic disability manifested by bilateral hip arthralgia due to an undiagnosed illness is granted.


REMAND

By rating decision of April 2012, the RO granted the Veteran service connection for COPD with bronchitis, assigning an initial noncompensable evaluation and an effective date of July 31, 2003, for the VA compensation award.  Notice of this decision was furnished to the Veteran in April 2012.  Thereafter, in May 2012, the Veteran submitted correspondence that constituted a timely notice of disagreement with the assigned noncompensable rating and July 31, 2003, effective date for the award of service connection for COPD with bronchitis.  To date, however, VA has not issued a statement of the case (SOC) with respect to these issues in response to the timely filed notice of disagreement.  (The Board has reviewed the Veteran's claim on the Virtual VA electronic database and confirms that no SOC has been provided to the Veteran and her representative addressing these aforementioned matters.)  Accordingly, the Board must to remand these issues so that the Veteran and her representative may be provided with the appropriate SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Thereafter, the Board will have appellate jurisdiction over these issues only if the appellant files a timely substantive appeal with regard to each issue.  See 38 C.F.R. § 20.302(b) (2012).

Accordingly, the case is REMANDED to the RO for the following action:

The RO should provide an SOC to the Veteran addressing the issues of entitlement to an initial compensable evaluation for COPD with bronchitis and an effective date prior to July 31, 2003, for the award of service connection for COPD with bronchitis.

The Veteran must be advised of the time limit in which she may file a substantive appeal with respect to the aforementioned claims.  Then, only if an appeal is timely perfected with respect to each issue, should it be returned to the Board for further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


